Title: To James Madison from Robert Allison and Others, ca. 20 May 1812 (Abstract)
From: Allison, Robert
To: Madison, James


Ca. 20 May 1812, Huntingdon, Pennsylvania. “The Subscribers  composing a Company of Light Infantry, called the ‘Huntingdon Volunteers’ residing within  the County of Huntingdon  actuated with a spirit of patriotism, and a wish to serve our Country, in case of necessity, beg leave to tender our services, through you, to the Government, agreeably to the existing act of Congress, and in all respects to comply therewith.”
